DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s request for reconsideration, filed on April 2, 2021, of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
Response to Arguments
Applicant’s arguments, see page 9, filed on April 2, 2021, with respect to the use of language that violates the Law of Conservation of Energy have been fully considered and are persuasive in view of the amendments to the specification.  The objection to the disclosure has been withdrawn. 
Applicant’s arguments, see pages 10 and 11, filed on April 2, 2021, with respect to anticipation over W. L. Voorduin have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 2-7, 9, 11-16, 18, and 20 has been withdrawn. 
Allowable Subject Matter
Claims 2-6, 11-15, and 21-30 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a power generation system as recited by independent claims 2 and 11, comprising: 
a vacuum pump system comprising: 
a convergent inlet cone fluidly connected to the inlet; 
a restriction fluidly connected to the convergent inlet cone; 
a low-pressure inlet fluidly connected to the power generation component and the restriction; and 

The prior art of record, taken alone or in combination, does not teach or suggest a power generation system as recited by independent claims 21 and 26, comprising: 
a vacuum pump system comprising: 
a diffuser inlet fluidly connected to the inlet; 
a nozzle fluidly connected to the diffuser inlet; 
a low-pressure inlet fluidly connected to the power generation component and the nozzle; and 
a suction chamber fluidly connected to the nozzle and the low-pressure inlet, where a combined working fluid is received comprising a combination of the first portion of the working fluid and the second portion of the working fluid. 
Dependent claims 3-6, 12-15, 22-25, and 27-30 are considered allowable due to their respective dependence on allowed independent claims 2, 11, 21, and 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571)272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 9, 2021